Case 2:19-cv-10806-DSF-MAA Document 67 Filed 08/21/20 Page 1 of 24 Page ID #:1794




    1 ARASH BERAL (BAR NO. 245219)
      arash. beral(a),ffslaw .com
    2 JEFFREY M. JENSEN (BAR NO. 262710)
        ~ffr~.jensen(a),ffs law.com
    3 FREEMAN, FREEMAN & SMILEY, LLP
      1888 Century Park East, Suite 1500
    4 Los Angeles, California 90067
      Telephone: (3 I 0) 255-6100
    5 Facsimile: (3 10) 255-6200
    6 Attorneys for Defendant
      RAGEON, INC.
    7
    8                                  UNITED STATES DISTRICT COURT
    9             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   10
   11 ATARI INTERACTIVE, INC.,                             Case No. 2:19-cv-10806-DSF-MAA
   12                         Plaintiff,                   DEFENDANT RAGEON INC.'S
                                                           SUPPLEMENTAL BRIEF (REPLY)
   13             vs.                                      IN SUPPORT OF ITS
                                                           APPLICATION FOR AN ORDER
   14 RAGEON, INC.,                                        FOR RELIEF FROM DEFAULT
                                                           JUDGMENT, SETTING ASIDE
   15                         Defendant.                   ENTRYOFDEFAULT AND
                                                           RECALLING/QUASHiNG WRIT
   16                                                      OF EXECUTION
   17                                                      {Filed concurrently with Supplemental
                                                           'Declarations ofMichael Krilivsky_ and
   18                                                      A rash Bera! and ARplication for Leave
                                                           to File Under Seat}
   19
                                                           Judge: Hon. Dale S. Fischer
   20
   21
   22
   23
   24
   25
   26
   27
   28
        4630297.2 4630297.2
                                           RAGEON, fNC.'S SUPPLEMENTAL BRIEF
                                                       Case 2:19-cv-10806-DSF-MAA Document 67 Filed 08/21/20 Page 2 of 24 Page ID #:1795




                                                                  1                                                  TABLE OF CONTENTS
                                                                  2
                                                                  3 I.           INTRODUCTION ............................................................................................. 1
                                                                  4 II.          LEGAL ARGUMENT ...................................................................................... 4
                                                                  5              A.          Atari Improperly Defaults RageOn Before RageOn’s Answer
                                                                                             Deadline Expired; Atari’s Counsel Engaged in Unethical
                                                                  6                          Conduct. .................................................................................................. 4
                                                                  7              B.          Atari Failed to Serve RageOn with its Default Application, Nor
                                                                                             did it File a Proof of Service with the Court. .......................................... 7
                                                                  8
                                                                                 C.          Atari Failed to Serve the Legally Required Notice of the
                                                                  9                          Application for Default Judgment on RageOn. ...................................... 7
                                                                  10             D.          Atari Did Not Meet and Confer Over its Default Judgment
                                                                                             Application. ........................................................................................... 10
                                                                  11
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500




                                                                                 E.          Even if Default and Default Judgment were Properly Entered,
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                  12                         RageOn Did Not Engage in Culpable Conduct. ................................... 13
                                                                  13             F.          Atari’s Contrived Attempt at Vilifying RageOn is a Subterfuge. ........ 13
                                      (310) 255-6100




                                                                  14             G.          The Default Judgment is Grossly Excessive and Bears No
                                                                                             Plausible Relationship with the Actual Alleged Damages. .................. 18
                                                                  15
                                                                       III.      CONCLUSION ............................................................................................... 20
                                                                  16
                                                                  17
                                                                  18
                                                                  19
                                                                  20
                                                                  21
                                                                  22
                                                                  23
                                                                  24
                                                                  25
                                                                  26
                                                                  27
                                                                  28
                                                                       4630297.2 4630297.2
                                                                                                                                          i
                                                                                                                 RAGEON, INC.’S SUPPLEMENTAL BRIEF
                   Case 2:19-cv-10806-DSF-MAA Document 67 Filed 08/21/20 Page 3 of 24 Page ID #:1796




                           1                                               TABLE OF AUTHORITIES
                           2                                                                   Cases
                           3 Allmerica Fin. Life Ins. & Annuity Co. v. Llewellyn, 139 F.3d 664 (9th Cir. 1997).12
                           4 Casey v. Albertson's Inc., 362 F.3d 1254 (9th Cir. 2004) ..... ........ ....... ..................... 12
                           5 Community Dental Servs. v. Tani, 282 F.3d 1164 (9th Cir. 2002) ............................ 1 I
                           6 DDCJP Techs., Inc. v. 4JNFO TV, LLC, No. 07CV0400 DMS (JMA), 2007 WL
                                           9777931, at *2 (S .D. Cal. Oct. 12, 2007) ................................ .......................... 9
                           7
                           8 Direct~~i{ ~~8).~~.~~~~~~.~~.~: .~~.~~~~: ~~~~~~~~~~~~.~~~~~.-~.~~~'.'
                                                                                         ..                                         ..~.:.?..~:~~ .~~~·~·~·t·~12
                           9 Felix Haro v. St. Paul, supra, 2009 WL 1770156, at *4 (E.D. Cal. June 23, 2009) .. 8,
                                           10
                          10
                          11 First ~°o7fti57~:*f~~n~c~~1~~
                                                                                          0
~ 0
...J   0
                                                                                              [~;'2~?sf~..~~~?~?~.~~.~~.~~~.~!.~.~?.~.~.~.~
  -    l{)   r--
>- ...... <D
wwo
..J I- 0                  12   Franchi~e Holding II,           LLC. v. Huntington Restaurants Grp., Inc., 375 F.3d 922 (9th
- 5        Ol
                                           Ctr. 2004) ................................................................................. ....... ... ......... ..... 11
::2'   Cl) <(
(/) - z 00                13
oil    lii   II:
z w
       <     0 ....
             ~CJ?
                               Free-Free (USA) Inc. v. Housewares Int'/ Inc., No. 2: 18-CV-03142-SJO-E, 2019
<(
::2'a:
       :.:   _J l()
             <( l()       14               WL 4194307 (C.D. Cal. Apr. 23, 2019) ............................................................ 6
    < ()           N
~a. Iii            0
a:: > w
u.. ~ u:J
                   ....
                   ~
                          15 In re Karl Suleman Enterprises Pty, 2004 WL 3255486, at *5 (N.D. Cal. Jan. 20,
  - I- (!)
z z z
                                           2004) .................................................................................................................. 8
<(W4'.
::2' 0 (I)
                          16
w CXl 0
w      CXl ...J
                               Jn re Notman, 2015 WL 5025265 (Bank.r. E.D. Cal. Aug. 24, 2015) ....................... 12
a::~
u..
                          17
                               K & N Eng'g, Inc. v. Bulat, 510 F.3d 1079 (9th Cir. 2007) ...................................... 19
                          18
                               Kristian v. United States, 2020 WL 102987, at *1 (Fed. Cl. Jan. 7, 2020) ................. 7
                          19
                               Lal v. California, 610 F .3d 518 (9th Cir. 2010) ........................................................ 11
                          20
                               Langleyv. Tulare Police Dep't, 2017 WL 633901, at *l (E.D. Cal. Feb. 15, 2017) .. 6
                          21
                               Latshaw v. Trainer Wortham & Co., 452 F.3d 1097 (9th Cir. 2006) ................... .. ... 11
                          22
                               Maza! Grp., LLCv. Abeckaser, 2020 WL 2374945, at *2 (C.D. Cal. Jan. 2, 2020).1 8
                          23
                               Mikuni Ginko, Ltd. v. Feng Chen Buffet, Inc., 2020 WL 2128646, at *6 (C.D. Cal.
                          24               May 5, 2020) ............................................................................................. 18, 19

                          25 S.A. ex rel. L.A. v. Exeter Union Sch. Dist., 2009 WL 1953462, at *2 (E.D. Cal. July
                                           7, 2009) .............................................................................................................. 8
                          26
                               Spates-Moore v. Henderson, 305 F. App'x 449 (9th Cir. 2008) ............................... 11
                          27
                               Speculative Prod. Design, Inc. v. Qing Shi, 20 11 WL 13220 104, at *4 (C.D. Cal.
                          28               Aug.4,201 1) ................................................................................................... 19
                               4630297.2
                                                                          RAGEON, fNC.' S SUPPLEMENTAL BRIEF
                   Case 2:19-cv-10806-DSF-MAA Document 67 Filed 08/21/20 Page 4 of 24 Page ID #:1797




                           1 Stanley Black & Decker, Inc. v. D&L Elite Investments, LLC, 2014 WL 3738327, at
                                            *17 (N.D. Cal. June 20, 2014) .................. .......................... ... .................... ... ... 19
                           2
                             U.S. ex rel. Felix Haro Const., Inc. v. St. Paul Fire & Marine Ins. Co., 2009 WL
                           3       1770156, at *3 (E.D. Cal. June 23, 2009) ......................................................... 7
                           4 United States v. 1982 Sanger 24' Spectra Boat, 738 F .2d 1043 (9th Cir. 1984)......... 7
                           5 United States v. Signed Pers. Check No. 730 of Yubran S. Mesle, 615 F.3d 1085 (9th
                                            Cir. 2010) ......................................................................................................... 13
                           6
                                 United States v. St. Paul Fire & Marine Ins. Co., 2009 WL 1260239, at *2 (E.D.
                           7                Cal. May 7, 2009) .............................................................................................. 8
                           8 Wilson v. Moore & Assocs., Inc., 564 F.2d 366 (9th Cir. 1977) ... .............................. 7
                           9 Yelp Inc. v. Catron, 70 F. Supp. 3d 1082 (N.D. Cal. 2014) .............. .................. 18, 19
                          10                                                                Statutes
~ 0
...J   0
                          11 FRCP 5(a)(I)(B) .......................... ...................................................... ... ....................... 7
  -    l{)   r--
>- ...... <D
wwo
..J I- 0                  12 FRCP 5(a)(2)................................................................................................. ............... 7
- 5          Ol

(/)::2' - z 00
       Cl) <(
                          13 FRCP 5(b)(2)(E) ..... ........................ ... ........ ...... ................ ..... ............... ............ ........... . 9
oil    lii
       <     II:
             0 ....
z w          ~CJ?
<(
::2'
       :.:
    a: <(
    < ()
             _J l()
                l()
                   N
                          14 FRCP S(d)(l)(B)(i) ................................................................................................ 7, 10
~a. Iii            0
a:: > w
u.. ~ u:J
                   ....
                   ~
                          15 FRCP 55(b) .................................................................................................................. 9
  - I- (!)
z z z
<(W4'.
::2' 0 (I)
                          16 FRCP 55(b)(2) ...................................................................................................... ... 7, 8
w CXl 0
w      CXl ...J
a::~
u..
                          17 FRCP 60(b)(6) ................................................ ........................................................... 1 I
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
                                4630297.2
                                                                          RAGEON, fNC. ' S SUPPLEMENTAL BRIEF
                   Case 2:19-cv-10806-DSF-MAA Document 67 Filed 08/21/20 Page 5 of 24 Page ID #:1798




                           1                     MEMORANDUM OF POINTS AND AUTHORITIES
                           2 I.            INTRODUCTION
                           3               Having no other hook on which to hang its hat, Atari has transfo1med this
                           4 fight into a credibility contest, which is puzzling because it is Atari that has engaged
                           5 in successive acts of deception. Indeed, contrary to its opposition's statement of
                           6 facts, Atari wholly concealed from this Court in its January 29 Default Application
                           7 that it had granted RageOn an extension of time until January 30 to answer. When
                           8 Atari sought entry of Ra2eOn 's. default, it falsely declared to the Clerk of the
                           9 Court that RageOn's deadline to respond was January 21, 2020. Doc No. 12.
                          10 T his was clearly false. Doc. No. 14-4 at p. 3 ("Dear Betty: Based on your
~ 0
...J   0
                          11 representation below that you will fi le an Answer on or before January 30, we will
  -    l{)   r--
>- ...... <D
wwo
..J I- 0                  12 hold off filing our defau lt papers.") Thus, when Atari sought and obtained a default
- 5        Ol
::2'   Cl) <(
(/) - z 00                13 in this case, RageOn was not actually in default. 1 Everything then was tainted.
oil    lii
       <     II:
             0 ....
z w          ~CJ?
<(
::2'
       :.:
    a: <(
    < ()
             _J l()
                l{)
                   N
                          14               As if one material misrepresentation were not bad enough, Atari next
~a. Iii            0
a:: > w
u.. ~ u:J
                   ....
                   ~
                          15 misrepresented to the Court that its Default Judgment Application was being served
  - I- (!)
z z z
<(W4'.
::2' 0 (I)
                          16 on RageOn's registered agent. Doc. No. 14-1 , ~ 2.e. This was false also; that
w CXl 0
w      CXl ...J
a::~
u..
                          17 Application was never served on RageOn's registered agent. As discussed below,
                          18 service of the Application is a critical requirement, and the failure to strictly comply
                          19 with this requirement constitutes a severe due process violation that mandates that
                          20 the resulting judgment be set aside. Atari knew it had falsely represented that the
                          21 Application had been served on the registered agent, given that in Mr. Wesley's
                          22 subsequent declaration, Doc. No. 28-1 , ~ 2, he quietly dropped any reference to
                          23 service on RageOn's registered agent. In their zeal to extract RageOn's funds, Atari
                          24 and Mr. Wesley never corrected this material misrepresentation contained in their
                          25 Default Judgment Application, as they are obligated to do under FRCP Rule 11.
                          26
                          27   1
                                RageOn had until midnight on January 30 to fi le an Answer. Therefore, the very
                               earliest that Atari could have sought entry of default was January 31.
                          28
                               4630297.2
                                                              RAGEON, fNC. ' S SUPPLEMENTAL BRIEF
                   Case 2:19-cv-10806-DSF-MAA Document 67 Filed 08/21/20 Page 6 of 24 Page ID #:1799




                           1 Instead, in their supplemental opposition, Atari doubled down on this falsehood by
                           2 relying on the false information contained in their Judgment Application. Doc. No.
                           3 53 at 13:3-5 (" . .. Atari served RageOn with copies of its application for default
                           4 judgment and its supporting papers. (Dkt. Nos. 14-1, if 2; 28-2.)").
                           5               Leaving aside these material misrepresentations to the Court, when it came to
                           6 RageOn, Atari's deception saw no bounds. While Atari communicated directly with
                           7 Mr. Ktilivsky, it later reneged on its agreement to follow up regarding settlement,
                           8 ignored all of his emails, and refused to serve RageOn with any papers, electing
                           9 instead to e-mail (with no e-service agreement) only some papers to Ms. Tufariello
                          10 who never appeared in this action. In so doing, Atari violated a series of rules.
~ 0
...J   0
                          11               And now, after procuring testimony and substantially un-redacted text
  -    l{)   r--
>- ...... <D
wwo
..J I- 0                  12 messages, Atari advances a sensational story that so grossly mischaracterizes the
- 5        Ol
::2'   Cl) <(
(/) - z 00                13 facts that it exposes Atari for its continued and systematic effort to mislead this
oil    lii
       <     II:
             0 ....
z w          ~CJ?                                                                                 2
<(
::2'
       :.:
    a: <(
    < ()
             _J l()
                l()
                   N
                          14 Court. Desperate to maintain a stranglehold over the default judgment and distract
~a. Iii            0
a:: > w
u.. ~ u:J
                   ....
                   ~
                          15 the Court with smokescreens and fiery hyperbole, Atari glosses over the material
  - I- (!)
z z z
<(W4'.
::2' 0 (I)
                          16 facts that speak to the issue of "culpability": (1) Ms. Tufariello confirmed in writing
w CXl 0
w      CXl ...J                                                      3
a::~
u..
                          17 that she was handling this matter and not once informed RageOn that she was not
                          18 representing RageOn in this matter;4 (2) RageOn did not intend to default in this
                          19
                          20   2
                               Atari's global parent reported net ean1ings of 2.3 million euros ($2.7 million) for
                             the year ended March 31, 2020. The default jud~ent here constitutes almost half
                          21 of all annual g lobal net income. Atari a lso reported that it received 900,000 euros
                             {$1.1 million) from a litigation funder "in excbange for part of the future income to
                          22 be received by Atari in connection with six trademark infringement proceedin~s."
                             Supplemental Declaration of A.rash Beral ("Beral Supp. Deel."), if 3, Exh. "A' .
                          23
                               3
                                   Doc. No. 14-4 ("Keith: Yes I am counsel for RageOn"); Doc. No. 53-2 at
                          24 RAGEON 000082, 000085 ("Atari and I are in discussions I have 21 days And he
                               is aware ifls ic] my traveling ... I did respond to Keith in the Atari case").
                          25
                          26
                          27
                          28                                                                                (Continued... )
                               4630297.2
                                                              RAGEON, fNC. ' S SUPPLEMENTAL BRIEF
Case 2:19-cv-10806-DSF-MAA Document 67 Filed 08/21/20 Page 7 of 24 Page ID #:1800




    1
                                                                                             6
    2                                       Doc. No. 53-3 at RAGEON 000104 - 000109.
    3               Atari next attempts to unfairly foist legal responsibilities upon Mr. Krilivsky.
    4 Atari suggests that Mr. Krilivsky should have known the ins and outs of professional
    5 responsibility and civil procedure rules. Atari even calls Mr. Krilivsky a liar
    6 because he claimed not to understand the legal implications of a default or default
    7 judgment simply because he had occasion to encounter defaults and default
                                                  7
    8 judgments. Atari goes well too far.
    9
   10
        ( ... Continued)
   11
   12
   13
   14
   15
   16
   17
        5
   18   Not onl_x did Mr. Krilivsky continuously follow up with Mr. Wesl~y (and was
      ignored), but he also messaged Ms. Tufariello, which evidence Mr. Krflivsky's
   19 surprise after discovering tliat RageOn mqy have defaulted in this case; and while
      Mr. Krilivsky repeatedly questioned Ms. Tufariello about it, Ms. Tufariello igpored
   20 Mr. Krilivsky, leaving liin1 in the dark. Doc. No. 53-2 at RAGEON 000089 ("What
      hapRened with Atari? I received no communication from you - no dfaft, no update h
   21 etc.'); Doc. No. 53-3 at RAGEON 000097 ("Atari's came and went, it was Jan 301
      and they filed a default because you didn't respond - is that true?").
   22
   23
   24
   25
      Kn ivsky ("Krilivsky Su_Qp. Deel."), i"f 3.
   26 fi les to RageOn. ld. at i"f 3.
        7
   27  The import of the KTilivsky Declaration that default judgments were "foreign" to
      him clearly meant that the legal term, i.e., the legal consequences and legal effects
   28                                                                           (Contmued ... )
        4630297.2
                                        RAGEON, fNC.'S SUPPLEMENTAL BRIEF
Case 2:19-cv-10806-DSF-MAA Document 67 Filed 08/21/20 Page 8 of 24 Page ID #:1801




    1               In its July l 0 Order, this Court conectly observed that "[t]he other factors
    2 relevant to the merits of Defendant's motion (existence of potentially meritorious

    3 defenses and prejudice to Plaintiff) appear to weigh in favor of setting as ide
    4 default." Doc. No. 29, Fn. 7. And in its supplemental opposition, Atari elected not
    5 to address these factors or the Court's opinion, opting to rest on earlier filed
    6 arguments which the Court rejected. Doc. No. 54, Fn. 6, at p. 21. Atari is thus
    7 effectively conceding that 2 of the 3 factors weigh in RageOn's favor. And as to the
    8 first facto r, RageOn did not engage in culpable conduct that led to the default. Atari
    9 should not have sought default on January 29 in the first place, and even if that
   10 action (and everything flowing therefrom) were proper, which they were not, there
   l 1 was nothing that RageOn actually did that led to the default. Rathe r, it was the
   12 lawyers (Mr. Wesley and Ms. Tufariello) who caused RageOn to suffer this hatm.
   13               For these reasons and those that follow, RageOn's motion should be granted.
   14 Il.           LEGAL ARGUMENT
   15               A.    Atari Improperly Defaults RageOn Before RageOn's Answer
   16                     Deadline Expired; Atari's Counsel Engaged in Unethical Conduct.
   17               The facts leading to the entry ofRageOn's default are disturbing. The
   18 " Daniel Sabad" issue aside - which issue was a red herring to begin with 8 - Mr.
   19
   20
      ( ... Continued)
   21 of a default judgment, was forei           to him, not that he ~ad neve,r .heard of the tef1!1
      before. Mr. Krilivsky could
   22   1              that a default
   23
   24
   25
   26 E xh. "B" at 71:13-19, 74:4-14, 197:13-18.
        8
   27   RageOn disabused Atari of the notion that Mr. Krilivsky was "making up a bizarre
      story." Atari's fictional nanative was beyond absurd anyway. The text messages
   28                                                                       (Continued... )
        4630297.2
                                        RAGEON, fNC. ' S SUPPLEMENTAL BRIEF
                   Case 2:19-cv-10806-DSF-MAA Document 67 Filed 08/21/20 Page 9 of 24 Page ID #:1802




                           1 Wesley communicated with Mr. Krilivsky and Ms. Tufariello in January. Mr.
                           2 Wesley granted Ms. Tufariello an extension until January 30 to answer. Doc. No.
                           3 14-4. And Ms. Tufariello communicated that confirmed extension to Mr. Krilivsky.
                           4 Doc. No. 53-2 at RAGEON_ 000085 ("Our Answer is now due on the 30th").
                           5               But, unbeknownst to Mr. Krilivsky, Mr. Wesley reneged on that promise and
                           6 filed a Default Application on January 29. Atari appears to have manufactured its
                           7 own naJTative that because Ms. Tufariello had not yet answered questions regarding
                           8 il:he Daniel Sahad issue, it must have been a ruse and, thus, the extension was void.
                           9 Then, without any warning to Mr. Krilivsky, Atari filed its Default Application
                          10 before RageOn 's time to answer had expired and without serving RageOn.
~ 0
...J   0
                          11               Rule 4.1 of the California Rules of Professional Conduct states that "a lawyer
  -    l{)   r--
>- ...... <D
wwo
..J I- 0                  12 shall not knowingly (a) make a false statement of material fact or law to a third
- 5        Ol
::2'   Cl) <(
(/) - z 00                13 person". In the comments to that Rule, the following text explicitly warns that "A
oil    lii
       <     II:
             0 ....
z w          ~CJ?
<(
::2'
       :.:
    a: <(
    < ()
             _J l()
                l()
                   N
                          14 nondisclosure can be the equivalent of a false statement of matelial fact or law under
~a. Iii            0
a:: > w
u.. ~ u:J
                   ....
                   ~
                          15 paragraph (a) where a lawyer makes a partiall y true but misleading material
  - I- (!)
z z z
<(W4'.
::2' 0 (I)
                          16 statement or material omission". As soon as Mr. Wesley reached the (false)
w CXl 0
w      CXl ...J
a::~
u..
                          17 conclusion about the "Daniel Sabad ruse" and decided to void the extension,
                          18 Mr. Wesley had an ethical duty, at a minimum, to communicate the true state of
                          19 affairs to Mr. Krilivsky and warn Mr. Krilivsky about an impending default.9
                          20
                          21
                             ( ... Continued)
                          22 clearly show that Mr. Krilivsey was led to believe that Daniel Sabad was connected
                             il:o Atari. Doc. No. 53-2 at RAGEON_00085; Doc. No. 59, ~ 9.
                          23
                               9
                                 Mr. Wesley cannot excuse this failure by taking shelter in the ethical _prohibition
                          24   ~gainst communications with a represented pmty. That prohibition dicf not stop
                               Mr. Wesley from communicating with Mr. Kri livsky or reading his subsequent
                          25   emails. It is entirely incongruent for Mr. Wesley to argue that he can communicate
                               w ith Mr. Krilivsky but that he is ethically barred from correcting misinformation
                          26   that, if left uncorrected, would be highly prejudicial to RageOn. And as explained
                               before, Doc. No. 59, Fn. 1, p. 3, if Mr. Wesley truJy was in fact concerned about his
                          27   ethical duties, he could easily have informed Mr. Krilivsky that he could not speak
                               with Mr. Krilivsky absent Mr. Tufariello's consent (or could have contacted Ms.
                          28                                                                              (Continued ... )
                               4630297.2
                                                               RAGEON, fNC.' S SUPPLEMENTAL BRIEF
                   Case 2:19-cv-10806-DSF-MAA Document 67 Filed 08/21/20 Page 10 of 24 Page ID #:1803




                           1               More to the point, where a plaintiffs attorney misleads a defendant about
                           2 taking a default, the Court will set aside the default on the grounds that the default
                           3 was procured unfairly, without adequate due process and notice. In Free-Free
                           4 (USA) Inc. v. Housewares Jnt'l Inc., No. 2:18-CV-03142-SJO-E, 2019 WL 4194307
                           5 (C.D. Cal. Apr. 23, 2019), after defendant Housewares failed to timely file an
                           6 answer, a default was entered. The Court held that defendant Housewares, which
                           7 had been involved in prior litigation with the plaintiff, was "sophisticated" but
                           8 nonetheless, the Court set aside the default because the parties were in discussions
                           9 and plaintiff's attorney never warned defendant about a default. Even after the
                          10 default was entered, plaintiffs attorney misled the defendant and its newly engaged
~ 0
...J   0
                          11 counsel that plaintiff would not seek damages against the defendant. Id., at *7-8.
  -    l{)   r--
>- ...... <D
wwo
..J I- 0                  12               Likewise here, Mr. Krilivsky was led to believe that Atari had granted an
- 5        Ol
::2'   Cl) <(
(/) - z 00                13 extension and that thereafter, the parties were continuing to work towards a
oil    lii
       <     II:
             0 ....
z w          ~CJ?
<(
::2'
       :.:
    a: <(
    < ()
             _J l()
                l()
                   N
                          14 resolution. 10 Rather than honor that commitment, Atari exploited the state of
~a. Iii            0
a:: > w
u.. ~ u:J
                   ....
                   ~
                          15 misinformation and defaulted RageOn (even though it was not in default). And as
  - I- (!)
z z z
<(W4'.
::2' 0 (I)
                          16 explained above, Atari not only concealed these facts from the Court when it
w CXl 0
w      CXl ...J
a::~
u..
                          17 sought to default RageOn, it lied to the Court that RageOn 's answer deadline hall
                          18 expired when it had not. "Until and unless Defendant is in default, Plaintiff may
                          19 not seek entry of default against Defendant Colejio or judgment thereon." Langley
                          20 v. Tulare Police Dep't, 2017 WL 633901 , at* 1 (E.D. Cal. Feb. 15, 2017); Kristian
                          21
                          22 ( ... Continued)
                             Tufariello about the same thing). He received email after email from Mr. Krilivsky
                          23 and simply decided to remain silent. Rule 4.2 of the California Rules of
                             Professional Conduct prohibit direct communications with parties about the subject
                          24 of the representation. A ministerial communication regard mg necessary consent to
                             speak w ith a patty does not concern the "subject of the representation."
                          25
                                 Mr. Krilivsky testifi~d. that M.r. Wesl~y told hii:n that he w9ul
                             10
                          26 a
                          27
                          28
                               4630297.2
                                                               RAGEON, fNC.' S SUPPLEMENTAL BRIEF
                   Case 2:19-cv-10806-DSF-MAA Document 67 Filed 08/21/20 Page 11 of 24 Page ID #:1804




                           1 v. United States, 2020 WL I 02987, at* 1 (Fed . Cl. Jan. 7, 2020) (holding that where
                           2 plaintiff filed an application for default judgment when defendant's response
                           3 deadline had yet to run, "on its face the application is baseless and must be denied");
                           4 US ex rel. Felix Haro Const., Inc. v. St. Paul Fire & Marine Ins. Co., 2009 WL
                           5 17701 56, at *3 (E.D. Cal. June 23, 2009), report and recommendation adopted, 2009
                           6 WL 1911620 (E.D. Cal. June 30, 2009) ("Court finds that entry of default by the
                           7 Clerk was inappropriate ... it was premature to enter the default").
                           8               B.    Atari Failed to Serve RageOn with its Default Application, Nor did
                           9                     it File a Proof of Service with the Court.
                          10               FRCP 5(a)(l)(B) provides that each pleading fi led after the original complaint
~ 0
...J   0
                          11 must be served on each party. While Rule 5(a)(2) provides that "no service is
  -    l{)   r--
>- ...... <D
w I-
..J
    w o0                  12 required on a party who is in default for failing to appear," at the time Atari filed its
- 5        Ol
::2'   Cl) <(
(/) - z 00                13 Default Application, RageOn was not in default. 11 As such, Atari was required to
oil    lii
       <     II:
             0 ....
z w          ~CJ?
<(
::2'
       :.:
    a: <(
    < ()
             _J l()
                l()
                   N
                          14 serve RageOn with the Default Application, but it failed to do so. Atari also failed
~a. Iii            0
a:: > w
u.. ~ u:J
                   ....
                   ~
                          15 to file a proof of service as required under FRCP 5(d)([)(B)(i).
  - I- (!)
z z z
<(     W 4'.
::2' 0 (I)
                          16               C.    Atari Failed to Serve the Legally Required Notice of the
w CXl 0
w      CXl ...J
a::~
u..
                          17                     Application for Default Judgment on RageOn.
                          18               One of the crucial requirements for an application for default judgment is to
                          19 provide notice of the application to the defaulting party when required under Rule
                          20 55(b)(2). The due process requirements under Rule 55(b)(2) is rigorously enforced
                          21 in the Ninth Circuit: ''' The failure to provide 55(b)(2) notice, if the notice is required,
                          22 is a serious p rocedural irregularity that usually justifies setting aside a default
                          23 j udgment or reversing for the failure to do so." See Wilson v. Moore & Assocs.,
                          24 i nc., 564 F.2d 366, 369 (9th Cir. 1977) (emphasis added); United States v. 1982
                          25 Sanger 24' Spectra Boat, 738 F.2d 1043, 1046 (9th Cir. 1984) ("in the context of
                          26
                          27   11
                                 Since the default was entered prematurely, RageOn was arguably never in default
                               and Atari was obligated to serve RageOn with an papers.
                          28
                               4630297.2
                                                               RAGEON, fNC.' S SUPPLEMENTAL BRIEF
                   Case 2:19-cv-10806-DSF-MAA Document 67 Filed 08/21/20 Page 12 of 24 Page ID #:1805




                           1 entry of a default judgment, this court has stated that the failure to provide required
                           2 notice is 'a serious procedural irregularity that usually justifies setting aside a
                           3 default judgment"'); Jn re Karl Suleman Enterprises Pty, 2004 WL 3255486, at *5
                           4 (N.D. Cal. Jan. 20, 2004) (same); Felix Haro v. St. Paul, supra, 2009 WL 1770156,
                           5 at *4 (E.D. Cal. June 23, 2009) report and recommendation adopted, 2009 WL
                           6 1911620 (E.D. Cal. June 30, 2009) ("Plaintiff has not established default and notice,
                           7 and therefore, Plaintiff has not demonstrated entitlement to a default judgment").
                           8               FRCP 55(b)(2) provides that "[i]fthe patty against whom a default judgment
                           9 is sought has appeared personally or by a representative, that party or its
                          10 representative must be served with written notice of the application at least 7 days
~ 0
...J   0
                          11 before the hearing." See Fed. R. Civ. Proc. 55(b)(2). '"Appearance' for purposes of
  -    l{)   r--
>- ...... <D
wwo
..J I- 0                  12 Rule 55(b)(2) has been broadly constmed in the Ninth Circuit." In re Karl Suleman
- 5        Ol
::2'   Cl) <(
(/) - z 00                13 Enterprises Pty, No. C 03-4841 MJJ, 2004 WL 3255486, at *4 (N.D. Cal. Jan. 20,
oil    lii
       <     II:
             0 ....
z w          ~CJ?
<(
::2'
       :.:
    a: <(
    < ()
             _J l()
                l()
                   N
                          14 2004) ). " An appearance for the purpose of Rule 55 need not be a formal one and
~a. Iii            0
a:: > w
u.. ~ u:J
                   ....
                   ~
                          15 may consist even of informal contacts made by the defaulting party where the
  - I- (!)
z z z
<(W4'.
::2' 0 (I)
                          16 defaulting party demonstrates a clear purpose to defend the suit." See Felix Haro v.
w CXl 0
w      CXl ...J
a::~
u..
                          17 St. Paul, supra, 2009 WL 1770156, at *3 (E.D. Cal. June 23, 2009) report and
                          18 recommendation adopted, 2009 WL 1911620 (E.D. Cal. June 30, 2009); United
                          19 States v. St. Paul Fire & Marine Ins. Co., 2009 WL 1260239, at *2 (E.D. Cal. May
                          20 7, 2009) ("[a]n appearance for the purpose of Rule 55 need not be a formal one and
                          21 may consist even of informal contacts made by the defaulting party where the
                          22 defaulting party demonstrates a clear purpose to defend the suit"); SA. ex rel. L.A. v.
                          23 Exeter Union Sch. Dist., 2009 WL 1953462, at *2 (E.D. Cal. July 7, 2009)
                          24 ("Plaintiff apparently did not serve the Appl.ication for Default Judgment upon
                          25 Defendant as a proof of service did not accompany the application. The Court
                          26 acknowledges that such service is not required, yet in light of Plaintiffs exhibits,
                          27 including recent correspondence with legal counsel for Exeter Union School
                          28 District, the Court finds this concerning ... the Court finds the app Ii cation for
                               4630297.2
                                                              RAGEON, fNC. ' S SUPPLEMENTAL BRIEF
                   Case 2:19-cv-10806-DSF-MAA Document 67 Filed 08/21/20 Page 13 of 24 Page ID #:1806



                                                                        12
                           1 default judgment to be incomplete").
                           2               Here, Mr. Krilivsky made clear, and RageOn was unequivocal in its desire, to
                           3 defend itself against this suit, including in a January 23, 2020 call between Mr.
                           4 Kri livsky and Mr. Wesley and follow-up email (Doc. No. 14-3); the February 3,
                           5 2020 email from Mr. Krilivsky to Mr. Wesley (Doc. No. 26-1 , Exh. "G"); and the
                           6 February 11, 2020 email from Mr. Krilivsky to Mr. Wesley (Doc. No. 26-1, Exh.
                           7 "I"). This fits within the Ninth Circuit' s broad interpretation of "appearance,"
                           8 entitling RageOn to notice pursuant to FRCP 55(b).
                           9               However, Atari failed to properly serve the AppHcation to RageOn as
                          10 required under FRCP 55(b), which justifies setting aside the default judgment. In its
~ 0
...J   0
                          11 supplemental opposition, Atari doubles down on its claim that it had properly served
  -    l{)   r--
>- ...... <D
wwo
..J I- 0                  12 the Application for Default Judgment upon RageOn's registered agent (Doc. No. 53,
- 5        Ol
::2'   Cl) <(
(/) - z 00                13 13:3-5, citing Doc. No. 14-1, ii 2.e). This was false; the Application was not served
oil    lii
       <     II:
             0 ....
z w          ~CJ?
                          14 upon RageOn's registered agent. Krilivsky Supp. Deel.,~ 5. In addition, Atari
<(     :.:   _J l()
                                                                                       13
::2'a: <(       l()
    < ()           N
~a. Iii            0
a:: > w
u.. ~ u:J
                   ....
                   ~
                          15 attempted to (improperly) serve the Application by e-mail on Ms. T ufariello who
  - I- (!)
z z z                                                                                                14
<(W4'.
::2' 0 (I)
                          16 lhad not appeared in this case and with no e-service agreement in place. This
w CXl 0
w      CXl ...J
a::~
u..
                          17
                          18   12
                                   See DDCIP Techs., Inc. v. 41NFO TV, LLC, No. 07CV0400 DMS (JMA), 2007
                               WL 9777931, ~t *2 (S.D. Cal. Oct. .J?, 2007) ("P~aintiff has failed to present ar:iy
                          19   argument or evidence on the poss1b1hty of prejudice. Given the Defendants' fa1Iure
                               il:o appear, and Plaintiffs failure to serve its application for default judgment on the
                          20   Defendants, the Court is unable to assess whether there is a dispute about any
                               material facts or the reason for Defendants' defaults")~ First Home Bank v. TR.A. V.
                          21   Meat Corp., No. CV 17-7670-MWF(PLAX), 2018 wt 6071045, at *2 (C.D. Cal.
                               Jan. 17~ 2018) ("as a matter of discretion, this Court consistently requires that a
                          22   plaintirf serve a motion for default judgment on the relevant defendant(s)").
                               13
                          23   Mr. Wesley' July 8 Declaration states that the Application for Default Judgment
                             had been transmitted by his secretmy to Ms. Tufanello by email on February 24.
                          24 Doc. No. 28-1, ~ 2. Nota}?ly, there is no reference to service upon any registered
                             agent for RageOn, which Mr. Wesleyhad Qreviously attested to in support of the
                          25 Application. Doc. No. 14-1 , ii 2. Yet no effort was made to coITect his glaring
                             discrepancy or call attention to the misrepresentation contained in the Application.
                          26
                               14
                               Pleadings may be served by electronic means only if "the person consented to
                          27 [electronic service] in writing." See Fed. R. C iv. Proc. 5(b)(2)(E). Here, the pa11ies
                             never consented in writing to accept service by electronic means.
                          28
                               4630297.2
                                                              RAGEON, fNC.' S SUPPLEMENTAL BRIEF
                   Case 2:19-cv-10806-DSF-MAA Document 67 Filed 08/21/20 Page 14 of 24 Page ID #:1807




                           1 "service" was clearly defective. And Atari's Application for Default Judgment
                           2 failed to include a properly executed Certificate of Service, as requ ired under FRCP
                           3 5(d)(l)(B)(i). Doc. No. 14. Atari 's failure to timely file a proper certificate of
                           4 service constitutes grounds for denying the application. See e.g. Felix Haro v. St.
                           5 Paul, 2009 WL 1770156, at *3 (E.D. Cal. June 23, 2009), report and
                           6 recommendation adopted, 2009 WL 1911620 (E.D. Cal. June 30, 2009).
                           7               Most ce1tainly, at this point in time, Mr. Wesley knew that Ms. Tufariello had
                           8 provided false information to Mr. Krilivsky who, not knowing that the information
                           9 was false, conveyed the information to Mr. Wesley; she had deliberately failed to
                          10 respond to Mr. Wesley's inquiries about Mr. Sabad; and she had abandoned her
~ 0
...J   0
                          11 client given that she failed to respond to any further inquiries or otherwise failed to
  -    l{)   r--
>- ...... <D
wwo
..J I- 0                  12 monitor the docket and file the appropriate responsive pleadings. Yet Mr. Wesley
- 5        Ol
::2'   Cl) <(
(/) - z 00                13 deliberately chose to email the pleading to Ms. Tufariello and not to Mr. Krilivsky --
oil    lii
       <     II:
             0 ....
z w          ~CJ?
<(
::2'
       :.:
    a: <(
    < ()
             _J l()
                l()
                   N
                          14 with whom Mr. Wesley had a substantive discussion about the litigation and who
~a. Iii            0
a:: > w
u.. ~ u:J
                   ....
                   ~
                          15 was repeatedly emailing Mr. Wesley for updates. The service of the Application for
  - I- (!)
z z z
<(W4'.
::2' 0 (I)
                          16 Default Judgment was not only procedurally defective, but it was strategically
w CXl 0
w      CXl ...J
a::~
u..
                          17 emailed to the one person Mr. Wesley knew would ignore it.
                          18               D.    Atari Did Not Meet and Confer Over its Default Judgment
                          19                     Application.
                          20               Atari failed to conduct a pre-filing conference prior to the fi ling the Default
                          21 Judgment Application, and its Notice failed to contain the requisite language of
                          22 compliance. Atari cannot escape the requirement to comply with L.R. 7-3 (or this
                          23 Court's Standing Order) as an application for default judgment is not one of the
                          24 enumerated exceptions. Moreover, the default was improperly entered before
                          25 RageOn was in default. As such, and at a minimum, Ataii was required to confer.
                          26               E.    Even if Default and Default Judgment were Properly Entered,
                          27                     RageOn Did Not Engage in Culpable Conduct.
                          28               RageOn submits that given Atari's misrepresentations to the Court and the
                               4630297.2
                                                                RAGEON, fNC. ' S SUPPLEMENTAL BRIEF
                   Case 2:19-cv-10806-DSF-MAA Document 67 Filed 08/21/20 Page 15 of 24 Page ID #:1808




                           1 slew of procedural en-ors noted above, the default and default judgment should be
                           2 set aside and vacated. In the event the Court disagrees, RageOn submits that the
                           3 "culpability" issue falls squarely in RageOn's favor. Community Dental Servs. v.
                           4 Tani, 282 F.3d 1164 (9th Cir. 2002) is the prevailing authority on excusing a
                           5 defendant from a default due to an attorney's gross negligence. In Tani, defendant's
                           6 counsel failed to serve an answer, oppose motions, or retrnn calls, all the while
                           7 misleading the defendant into believing that the case was being handled. The
                           8 defendant did not become aware of his attorney's gross negligence until after a
                           9 default judgment was entered. While the district court refused to set aside the
                          10 default based on then-existing law, the N inth Circuit reversed and adopted new law:
~ 0
...J   0
                          11 "We join the Third, Sixth, and Federal Circuits in holding that where the client has
  -    l{)   r--
>- ...... <D
wwo
..J I- 0                  12 demonstrated gross negligence on the part of his counsel, a default judgment against
- 5        Ol
::2'   Cl) <(
(/) - z 00                13 the client may be set aside pursuant to Rule 60(b)(6)." Id. at 1169. Since Tani, the
oil    lii
       <     II:
             0 ....
z w          ~CJ?
<(
::2'
       :.:
    a: <(
    < ()
             _J l()
                l()
                   N
                          14 N inth Circuit has not only embraced its holding, but expanded its relief to other
~a. Iii            0
a:: > w
u.. ~ u:J
                   ....
                   ~
                          15 situations where the prejudice suffered is determined to be as severe as a default.
  - I- (!)
z z z
<(W4'.
::2' 0 (I)
                          16 See e.g. Lalv. California, 610 F.3d 518, 524 (9th Cir. 2010); Spates-Moore v.
w CXl 0
w      CXl ...J
a::~
u..
                          17 Henderson, 305 F. App'x 449, 451 (9th Cir. 2008).
                          18               Atari's supplemental opposition flouts this well-estab1ished line of authorities
                          19 and instead cites to cases that are entirely inapposite. In Franchise Iiolding II, for
                          20 instance, the defendant deliberately chose not to allege its attorney was negligent.
                          21 Franchise Holding II, LLC. v. Huntington Restaurants Grp., Inc., 375 F.3d 922,
                          22 927, fn. 3 (9th Cir. 2004) ("We note that [defaulting defendant] does not contend
                          23 that its attorney's actions constituted 'gross negligence' as discussed in [Tani] ... ").
                          24 And in Latshaw v. Trainer Wortham & Co., 452 F.3d I 097, 1103 (9th Cir. 2006),
                          25 the Court refused to extend Tani to relieve plaintiff from her voluntary acceptance
                          26 of an offer of judgment under FRCP 68, because "Tani was explicitly premised
                          27 upon the default judgment context of the case."
                          28               Atari's other cited authorities are equally unavailing, as none involves a
                               4630297.2
                                                               RAGEON, fNC. ' S SUPPLEMENTAL BRIEF
Case 2:19-cv-10806-DSF-MAA Document 67 Filed 08/21/20 Page 16 of 24 Page ID #:1809




     1 default that resulted from the gross negligence of defendant's attorney. See Direct
     2 Mail Specialists, Inc. v. Ee/at Computerized Techs., Inc., 840 F.2d 685 (9th Cir.
     3 1988) (defaulting defendant did not even hire an outside attorney, there was no
     4 reference to any negligence, and case was decided prior to Tani); Allmerica Fin. Life
     5 Ins. & Annuity Co. v. Llewellyn, 139 F.3d 664, 666 (9th Cir. 1997) (case did not
     6 involve a default, and it was decided prior to Tani); Casey v. Albertson's Inc., 362
     7 F.3d 1254, 1260 (9th Cir. 2004) (case did not involve a default; court rejected
     8 plaintiffs attempt to blame her loss on summary judgment on her prior counsels'
     9 inexperience, because she should have complained a year earlier, when she hired
    10 new competent counsel); In re Notman, 2015 WL 5025265 (Banlu. E.D. Cal. Aug.

    11 24, 2015) (there was no allegation of gross negligence by defendant's attorney, as
    12 all of the default and default judgment papers were served on both the defendant and
    13 his attorney separately, both did not oppose, and both were aware of the default and
    14 default judgment).
    15               As discussed before, Ms. Tufariello' s conduct here was similar to, and indeed
    16 more egregious than the behavior in Tani. Ms. Tufariello failed to answer the
                                                                                          15
    17 Complaint and appears to have fai led to properly obtain extensions of time.            Ms.
    18 Tufariello led RageOn to believe the matter was being handled appropriately when it
    19 was not, and she never - not once - informed RageOn that she was not representing
                                     16
    20 RageOn in this matter.
    21               Moreover, RageOn did not engage in culpable behavior by failing to answer
    22 the Complaint. A defendant is culpable if it "intentionally" failed to answer. United
    23
         15
              Ms. Tufariello was also the source of the Daniel Sahad confusion.
    24
         16
          It bears noting that Ms. Tufariello informed Mr. Krilivsky over a year ago that she
    25 !had been working with counsel in California who was assistin~ RageOn with
       California matters and billing RageOn through Ms. Tufariello s firm. Doc. No. 53-2
    26 at RAGEON 000014-000013. To the extent the Court is wondering whether Mr.
       Krilivsky should have known that Ms. Tufariello - a New York lawyer - could not
    27 have appeared in this action in the first place, Ms. Tufariello was clearly
       representing to Mr. Krilivsky that she could quarterback RageOn's California cases.
    28
         4630297.2
                                          RAGEON, fNC. 'S SUPPLEMENTAL BRIEF
                   Case 2:19-cv-10806-DSF-MAA Document 67 Filed 08/21/20 Page 17 of 24 Page ID #:1810




                        1 States v. Signed Pers. Check No. 730 ofYubran S. Mesle, 615 F.3d 1085, 1092 (9th
                        2 Cir. 2010). cc[I]n this context, the term ' intentionally' means that a movant cannot
                        3 be treated as culpable simply for having made a conscious choice not to answer;
                        4 rnther, to treat a failure to answer as culpable, the movant must have acted with bad
                        5 faith, such as an ' intention to take advantage of the opposing party, interfere with
                        6 judicial decisionmaking, or otherwise manipulate the legal process.,,, Id. The
                        7 evidence shows that Mr. Krilivsky contacted both Ms. Tufariello and Mr. Wesley
                        8 many times to inquire about the status of the litigation. They both iignored him.
                        9              F.    Atari's Contrived Attempt at Vilifying RageOn is a Subterfuge.
                       10              As if its earlier misrepresentation were not enough, in its supplemental
a.. 0
::: 0
                       11 opposition papers, Atari continues to engage in a misinformation campaign. As the
    •   I() ,...
~       ... 8
~ ~o                   12 below chart shows, however, none of Atari' s charges are true:
-       ::> ())
:::!! (/)     ~
(J)       •   z    0
                       13      Atari's Char e                                    The Truth
a0 titt:O
        i1i
      0 ....
z    !!: ~                  Mr. Krilivsky knew          Mr. Krilivsky questioned whether a default was entered , but
<(:ic~IO
:!! ~O N
                       14
                            that RageOn had             was ignored by counsel. See Fn. 5, supra.
~a. uiS
0::     > w ....       15   defaulted.
11.     a: ..I (")
        ~ w ......
z z~                        Mr. Krilivsky lied          Mr. Krilivsky did not understand the legal terms and
<( w c(
:::!! () (/)           16
w co          3             about his knowledge         implications of defaults and default judgments. See Fn. 7,
w co
0::     co
IL. .....
                       17   of defaults and             supra.
                            default ·ud ents.
                       18
                            Mr. Krilivsky               The text messages with Ms. Tufariello clearly show that Mr.
                       19   manufactured the            Krilivsky was led to believe that Daniel Sahad was connected
                       20   HDaniel Sabad"              to A tari. See Fn. 8, sup ra.
                            sto .
                       21 RageOn interviewed            At the direction of a judge in another case in 201 9, RageOn
                       22 new attorneys to              was instructed to look for counsel to assist M s. Tufariello and
                            replace Ms.                 work alongside Ms. Tufariello. Doc. No. 53-2 at
                       23 Tufariello.                   RAGEON 000074 '
                       24
                       25
                       26                               ("                                     ') When M s.
                                                        Tufariello moved to withdraw as RageOn's counsel in the
                       27                               Ward case in 2020, after this case was already in default,
                       28                               Ra eOn s oke with attom e s to take over for Ms. Tufariello

                            46302972
                                                           RAGEON. INC. ' S SUPPLEMENTAL BRIEF
Case 2:19-cv-10806-DSF-MAA Document 67 Filed 08/21/20 Page 18 of 24 Page ID #:1811




     1      Atari's Char e                                The Truth
         -------~--+---------------------------i
                               in the Ward case and, potentially, for other IP matters either:
     2
                               (a) if Ms. Tufariello were to terminate her relationship with
     3                         RageOn for all of RageOn' s matters (which she did not do);
                               or (b) it made sense to replace Ms. Tufariello in other matters.
     4
                               Krilivsky Supp. Deel., if 3. At no time was Ms. Tufariello
     5                         "off the hook" in connection with this matter. Doc. No. 53-3
     6                         at RAGEON 000108

     7
       - - - - - - - ---+-
     8 RageOn' s defaults in RageOn hired Ms. Tufariello to set aside the default in Taieb
        .Taieb, Lopez, and    based on the fact that RageOn had not received notices in that
     9 Coog; suggest a        case. Doc. No. 53-2 at RAGEON 000010. Settlement
    lO pattern or practice of discussions and settlement in the Lopez case led to not having
        defaulting.           to answer, and the case was ultimately resolved. Regarding
    11                        Coog;, Mr. Krilivsky testified that he was not aware of
    12                        RageOn being served in that case nor was he aware of a
                              default. Beral Su . D eel., 4, Exh. " B" at 74:25 - 75:23.
    13 M s. Tufariello' s     The text messages evidence a rocky yet warmhearted
    14 ~ relationship between attorney and client and despite the
        ~ed disagreements and disputes, Ms. Tufariello continued to
    15 the attorney-client    service RageOn leading Mr. Krilivsky to believe that M s.
    16 relationship           Tufariello would never let him down. Doc. No. 53-2 at
                              RAGEON 000018-000023
    17                                , at RAGEON_ 000039-000041 (
    18                                  at RAGEON 000050-000053

    19
    20
    21
    22
    23
    24
    25
    26
    27

    28 --~~~~~---'-
         46302972
                                  RAGEON. INC. ' S SUPPLEMENTAL BRIEF
Case 2:19-cv-10806-DSF-MAA Document 67 Filed 08/21/20 Page 19 of 24 Page ID #:1812




                             Mr. Lopez was a plaintiff in a lawsuit against RageOn. On
                             October 16, 2019, Mr. Lopez forwarded a signed settlement
                             agreement to Mr. Krilivsky and Ms. Tufariello to resolve that
                             litigation. Doc. No. 53-3 at RAGEON_000091. Thereafter,
                             the three had various discussions as Mr. Lopez became more
                             involved w ith RageOn 's internal affairs and invested in
                             RageOn and its legal matters. While Mr. Krilivsky was
                             attempting to act as a "mediator,, between Mr. Lopez and Ms.
                             Tufariello, Beral Supp. Deel. , ~ 4, Exh. "B" at 103:2-20, Ms.
                             Tufariello refused to provide Mr. Krilivsky or Mr. Lopez any
                             information regarding pending legal matters. Mr. Krilivsky
                             did not orchestrate the dispute, nor did he know or was he
                             told that Mr. Lopez's claims against Ms. Tufariello would
                             effectuate a wholesale conflict preventing Ms. Tufariello from
                             re resentin Ra eOn in this case. Krilivs Su _Deel., 4.
                             It was Ms. Tufariello who refused to provide RageOn with
                             any case information or case files. Doc. No. 53-3 at
                             RAGEON_OOOl00-000109. Despite being obligated as
                             RageOn' s attorney to keep RageOn informed and provide
                             RageOn - the client - materials, she was the one who refused
                             to do what was legally required of her and attempted to
                             extract a stipulation from Mr. Lopez in exchange for
                             information and files. She clearly violated her ethical duties
                             in this reaard.
                             The text messages themselves evidence at least one chain of
                             communications on March 19, 2020 where Ms. Tufariello
                             was advising RageOn regarding a potential appeal. Doc. No.
                             53-3 at RAGEON_OOOl 10. While Atari downplays the
                             nature of this communication, irt is clearl an attorne

                                                 s
                                RAGEON. INC. ' S SUPPLEMENTAL BRIEF
                   Case 2:19-cv-10806-DSF-MAA Document 67 Filed 08/21/20 Page 20 of 24 Page ID #:1813




                        1      Atari's Charge                                 The Truth
                                                   client legal advice. And given what transpired in connection
                        2
                                                   with disputes with Ms. Tufariello in the past with Ms.
                        3                          Tufariello continuing to represent and advise RageOn
                                                   regardless of any dispute, RageOn could not have known that
                        4
                                                   Ms. Tufariello was intent on terminating the attorney-client
                        5                          relationship altogether.
                            RageOn lied when it Atari' s July 14, 2020 Notices of Levy (Doc. Nos. 30-3J)
                        6
                            claimed that the U.S. sought to levy against RageOn' s bank account in the amount
                        7   Marshal swept its      of $1,125,665.00. And on the date of levy, June 26, the U.S.
                        8   bank account.          Marshal swept the entire bank account (approx. $882,000). If
                                                   there were more money in the account at that time, which
                        9                          there was not, the seizure would have been greater (up to
                       10                          $1,125,665). When RageOn subsequently filed an
                                                   Application for Release of Funds and disclosed its total
a.. 0
::: 0
                       11                          ending June bank account balance to be $47,150, that number
    •   I() ,...
~       ... 8                                      was as of June 30. In other words, in the four days
~~o                    12
-       ::> ())
:::!! (/)     ~
                                                   subsequent to the levy, RageOn received revenues in its bank
              z    0
                       13                          account in the amount of $47,150. RageOn' s claim that its
(J)       •
a0titt:O
z
        i1i
     0 ....
     !!: ~
<(:ic~IO               14                          entire bank account was swept as of the levy date was
:!!~ON
~a.uiS                                             absolutely and categorically true.
0::
11.
        > w ....
        a: ..I (")
        ~ w ......
                       15   RageOn was             RageOn has always truthfully reported its financial position.
z z~                        dishonest about its    As of the date RageOn originally filed this Application, its
<( w c(
:::!! () (/)           16
w co
w co
              3             finances.              financial situation was (and continues to be) dire. It did not
0::     co
IL. .....
                       17                          know at the time whether third parties would provide it
                       18                          lending facilities. As Mr. Krilivsky put it, he had no "crystal
                                                   ball." Beral Supp. Deel., if 4, Exh. "B" at 174: 1 - 175:8.
                       19                          Beyond that, those lending facilities has further harmed
                       20                          RageOn' s financial position given the high interest and other
                                                   terms of those facilities. Id. at 166: 10 - 167:8 and 173: 19-25.
                       21   RageOn                 The complete quote by RageOn 's counsel (which Atari
                       22   misrepresented to      conveniently hides from the Court) was: "The problem is,
                            Judge Audeiro that     those redactions that were submitted as exhibits, those
                       23   ithe text message      redactions all pertain to other cases and other matters. I mean,
                       24   redactions "pertain to specifically I'm th;nking ofwhat Mr. Venezia just raised. The
                            other cases and other two pressing deadhnes are. Everything else that was redacted
                       25   matters" or otherwise deals with other cases and other matters. And the po;nt ofus
                       26   concealed evidence     submitNng that to the Judge was to show that Ms. Tufariello
                            or information from was not adv;sing Mr. Krihvsky that they were pressing
                       27   the Court.             deadlines in the Atari case at that po;nt ;n time." Beral Supp.
                       28                          Deel., if 5, Exh. "C" (Jfuly 22 Court Transcript) at 19: 18 -
                            46302972                                   16
                                                       RAGEON. INC. ' S SUPPLEMENTAL BRIEF
                   Case 2:19-cv-10806-DSF-MAA Document 67 Filed 08/21/20 Page 21 of 24 Page ID #:1814




                        1      Atari's Charge                                 The Truth
                                                   23: 11. RageOn' s counsel was specifically thinking of and
                        2
                                                   referencing that specific redaction C'The only two pressing
                        3                          deadlines were [REDACTED]") when making this remark.
                                                   Atari does make a valid point, however, that the message
                        4
                                                   appearing in the same chain of messages - "Not true. I was
                        5                          told that we defaulted on Atari, that Taieb was supposed to be
                                                   responded to and I did not receive proof of the opposition to
                        6
                                                   attorneys fees was filed" - was originally redacted (but later
                        7                          un-redacted and produced). Doc. No. 53-3 at
                        8                          RAGEON_000096. Originally redacting the Atari-related
                                                   portion of this message was nothing more than a clerical
                        9                          error. Indeed, Mr. Krilivsky' s July 6 Declaration disclosed
                       10                          that he had been informed by an attorney friend that a default
                                                   had been entered. Doc. No. 26-1 , i-f 11 ("Therefore, I
a.. 0
::: 0
                       11                          consulted an attorney friend of mine who informed me that
    •   I() ,...
~       ... 8                                      some ' default' had been entered"). There was never an intent
~~o                    12
-       ::> ())
:::!! (/)     ~
                                                   to conceal this information from the Court. See also Doc. No.
(J)       •   z    0
                       13
a0titt:O                                           59.
z
        i1i
     0 ....
     !!: ~
<(:ic~IO
:!!~ON
                       14 RageOn refused to        Atari never served appropriate Rule 34 production requests
~a. ui S                    produce documents.     and never sought leave of Court to conduct document
0::     > w ....       15
11.     a: ..I (")
        ~ w ......
                                                   discovery. That aside~ the parties narrowed the issues down
z wz~c(                                            to the messages and RageOn voluntarily produced them. See
<(
:::!! () (/)           16
w co
w co
              3                                    Doc. No. 59, ,, 8-1 8.
a::: co
IL. .....
                       17 RageOn refused to        RageOn did not agree to extend the briefing schedule because
                       18 extend the briefing      Atari had intentionally delayed discovery and, in light of the
                            schedule because it    Court' s denial of RageOn' s Application for Release of Funds,
                       19 was afraid of            RageOn could not afford further delay. RageOn made ilts
                       20 damaging testimony       position clear to Judge Audero. Beral Supp. Deel., i-f 5, Exh.
                            from Ms. Tufariello.   "D" (July 29 Court Transcript) at 14:9 - 18:3. It had nothing
                       21                          to do with Ms. Tufariello. Quite the opposite, RageOn was
                       22                          advising Atari what to do to compel Ms. Tufariello 's
                                                   deposition.
                       23 Mr. Krilivsky' s         Mr. Krilivsky lives in a COVID-free community in Rancho
                       24 social media             Mirage, California which meets strict CDC protocols and
                          demonstrates             mandates testing for all residents. Beral Supp. Deel., i-J 4,
                       25 dishonesty regarding     Exh. "B" at 201:9 - 202:25; Krilivsky Supp. Deel."), ifif 6-9.
                       26 COVID-1 9.
                       27
                       28
                            46302972                                  17
                                                      RAGEON. INC. ' S SUPPLEMENTAL BRIEF
Case 2:19-cv-10806-DSF-MAA Document 67 Filed 08/21/20 Page 22 of 24 Page ID #:1815




     1               G.    The Default Judgment is Grossly Excessive and Bears No Plausible
     2                     Relationship with the Actual Alleged Damages.
     3               " In determining the appropriate amount of statutory damages to award on
     4 default judgment, courts in this district have considered whether the amount of
     5 damages requested bears a 'plausible relationship to Plaintiff's actual damages.'
     6 While a plaintiff in a trademark or copyright infringement suit is entitled to damages
     7 that will serve as a deterrent, it is not entitled to a windfall." See Yelp Inc. v.
     8 Catron, 70 F. Supp. 3d 1082, 1102 (N.D. Cal. 2014) (emphasis added); Maza! Grp.,
     9 LLC v. Abeckaser, 2020 WL 2374945, at *2 (C.D. Cal. Jan. 2, 2020) (plaintiff not
    10 entitled to windfall); Mikuni Ginko, Ltd. v. Feng Chen Buffet, Inc., 2020 WL
    11 2128646, at *6 (C.D. Cal. May 5, 2020) (statutory damages must bear a "plausible
    12 relationship" to plaintiffs actual damages).
    13               A plaintiff must therefore set forth evidence of the actual damages it sustained
    14 as a result of the alleged infringing sales in order to demonstrate that the claimed
    15 statutory damages are plausibly re lated to the plaintiff's actual damages and would
    16 not result in a windfall. Failure to do so waITants denial of the request for default
    17 judgment. See Maza!, supra, 2020 WL 2374945, at *2 (dismissing motion for
    18 default judgment under§ 1ll7(c) where "[p]laintiffhas not provided evidence of its
    19 damages or the amount of infringing sales, or explanation as to why this amount is
    20 appropriate, and thus no evidence for the Court to assess whether the requested
    21 amount would be a windfall"). In this case, Atari failed to provide evidence of its
    22 actual damages, a necessa1y prerequisite to awarding damages.
    23               When evidence of actual damages is presented, courts have awarded double
    24 o r triple the actual damages in order to ensure that there is a plausible relationship
    25 between the statut01y damages award and the plaintiff's actual damages. See
    26 Mikuni, supra, 2020 WL 2128646, at *6 (the court awarded "$3,000 in statutory
    27 damages for Defendant's willful infringement of Plaintiffs' trademark based on the
    28 need to deter Defendant from future misconduct"); Speculative Prod. Design, Inc. v.
         4630297.2
                                         RAGEON, fNC. ' S SUPPLEMENTAL BRIEF
                   Case 2:19-cv-10806-DSF-MAA Document 67 Filed 08/21/20 Page 23 of 24 Page ID #:1816




                           1 Qing Shi, 2011 WL 13220104, at *4 (C.D. Cal. Aug. 4, 2011) (the court awarded
                           2 $ 10,320 in statutory damages, finding that "[t]his amount is double the estimate of
                           3 Plaintiff's actual damages as calculated above. It is within the statutory range
                           4 established by Congress, takes into account the willfulness shown by Defendant's
                           5 sale of many counterfeit items and the culpability of failing to respond, and is
                           6 significant enough to serve as compensation to Plaintiff and a deterrent to both
                           7 Defendant and others"); Stanley Black & Decker, Inc. v. D&L Elite Investments,
                           8 LLC, 20 14 WL 3738327, at *17 (N.D. Cal. June 20, 2014), report and
                           9 recommendation adopted in part, 2014 WL 3728517 (N.D. Cal. July 28, 2014)
                          10 (awarding treble damages); see also Yelp Inc. v. Catron, 70 F. Supp. 3d 1082, 1102-
~ 0
...J   0
                          11 1104 (N.D. Cal. 2014) (reducing plaintiff's demand for $2 million in statutory
  -    l{)   r--
>- ...... <D
wwo
..J I- 0                  12 damages down to $45,000 to prevent windfall).
- 5        Ol
::2'   Cl) <(
(/) - z 00                13               In this case, however, the $ 1,125,600.00 defaultjudgment awarded to Atari is
oil    lii
       <     II:
             0 ....
z w          ~CJ?
<(
::2'
       :.:
    a: <(
    < ()
             _J l()
                l()
                   N
                          14 almost 6.000 times the $189.10 worth of T-shirts that were purportedly infringing
~a. Iii            0
a:: > w
u.. ~ u:J
                   ....
                   ~
                          15 Atari's copyright and sold, even assuming all of that was lost profits (which it was
  - I- (!)
z z z
<(W4'.
::2' 0 (I)
                          16 not). As a matter of law, an award that is 6,000 times of the actual damages bears
w CXl 0
w      CXl ...J
a::~
u..
                          17 absolutely no plausible relationship to the plaintiff's actual damages and constitutes
                          18 an impermissible windfall. Indeed, Atari's global parent's net income for the 2019-
                          19 2020 fiscal year was only $2. 7 million - an award of almost half of Atari's global
                          20 parent's annual net income due to the sale of $ 189 worth of goods is unquestionably
                          21 a windfall that bears no plausible relationship with the actual damages and cannot
                          22 possibly be sustained or justified. See Beral Supp. Deel., il 3, Exh. "A".
                          23               Finally, Atari is not entitled to attorneys' fees, as "an election to receive
                          24 statutory damages under§ l 1l7(c) precludes an award of attorney's fees under
                          25 § l l l 7(b)." See K & N Eng'g, Inc. v. Bulat, 510 F.3d 1079, 1083 (9th Cir. 2007);
                          26 Mikuni Ginko, Ltd. v. Feng Chen Buffet, Inc., 2020 WL 2128646, at *6 (C.D. Cal.
                          27 May 5, 2020) ("Plaintiffs are seeking statutory damages under § l l l 7(c), and an
                          28 e lection to receive statutory damages, rather than actual damages, precludes an
                               4630297.2
                                                                RAGEON, fNC.'S SUPPLEMENTAL BRIEF
                   Case 2:19-cv-10806-DSF-MAA Document 67 Filed 08/21/20 Page 24 of 24 Page ID #:1817




                           1 award of attorneys' fees"). Nor is this an "exceptional case" where defendant
                           2 completely d isregards the proceedings and fails to appear - as RageOn is attempting
                           3 il:o set aside the default and participate in this proceeding. Beyond that, Atari has a
                           4 litigation funder that funded this litigation. Beral Supp. Deel., if 3, Exh. "A".
                           5 III.          CONCLUSION
                           6               Atari's strategy has been clear: "accuse the other side of that which you are
                           7 guilty." Its continuing material misrepresentations to the Court while exploiting
                           8 RageOn's ignorance and its counsel's derelictions is what inured Atari to the benefit
                           9 of a seven-figure judgment. The evidence is clear-Atari lied about the response
                          10 deadline in its Application for Default, lied that RageOn was in default, failed to
~ 0
...J   0
                          11 serve the Application for Default upon RageOn, lied about serving the Application
  -    l{)   r--
>- ...... <D
wwo
..J I- 0                  12 for Default Judgment upon RageOn's registered agent, strategically emailed the
- 5        Ol
::2'   Cl) <(
(/) - z 00                13 Application for Default Judgment to the one person Atari knew would not protect
oil    lii
       <     II:
             0 ....
z w          ~CJ?
<(
::2'
       :.:
    a: <(
    < ()
             _J l()
                l()
                   N
                          14 RageOn's interest: actively concealed their unethical and unprofessional conduct,
~a. Iii            0
a:: > w
u.. ~ u:J
                   ....
                   ~
                          15 and engaged in scorched-earth litigation tactics to set up smokescreens to distract
  - I- (!)
z z z
<(W4'.
::2' 0 (I)
                          16 il:he Court. Atari's misconduct should be addressed, and RageOn should not have to
w CXl 0
w      CXl ...J
a::~
u..
                          17 bear the brunt of a seven-figure judgment (and the significant amount of attorneys'
                          18 fees it has incmred to seek relief in this process) in light Atari's egregious
                          19 misconduct. For the above reasons, RageOn respectfully requests that its motion be
                          20 granted in full.
                          21 DATED: August 21, 2020                      FREEMAN, FREEMAN & SMILEY, LLP
                          22
                          23                                             By:         Isl Arash Bera/
                                                                               ARASHBERAL
                          24
                                                                               JEFFREY M. JENSEN
                          25                                                   Attorneys for Defendant
                                                                               RAGEON, INC.
                          26
                          27
                          28
                               4630297.2
                                                               RAGEON, fNC. 'S SUPPLEMENTAL BRIEF
